Citation Nr: 0306850	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  91-37 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher rating for bilateral pes planus 
with varus deformity of the ankle with Morton's neuroma 
between the 2nd and 3rd toes bilaterally.

2.  Entitlement to a higher rating for dysthymia.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from August 10 to October 
1, 1964.    

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1987 RO decision that denied service 
connection for pes planus.  In February 1990, the Board 
granted service connection for bilateral pes planus.  The 
appeal also arises from an April 1990 RO decision that denied 
service connection for a psychiatric disorder and that denied 
an increased rating for service-connected bilateral pes 
planus with varus deformity of the ankle, right greater than 
left.  In December 1991, the Board remanded the claims, and 
after additional development, the RO granted service 
connection for dysthymia as secondary to service-connected 
pes planus, with a 10 percent rating.  In June 1994, the RO 
granted increased ratings to 30 percent for pes planus and 
for dysthymia and it denied entitlement to a TDIU rating.  In 
March 1995 and in July 1997, the Board again remanded the 
claims.  

In September 1990, the RO denied entitlement to a TDIU 
rating.  In August 1993, the veteran withdrew her appeal of 
that issue.  However, as noted above, the RO subsequently 
adjudicated another claim for a TDIU rating, which is now on 
appeal.    


FINDINGS OF FACT

1.  Service connection has been established for bilateral pes 
planus and for dysthymia secondary to pes planus.

2.  Bilateral pes planus has been moderate to severely 
disabling, with pain and abnormal gait since February 2, 
1988.

3.  Service-connected dysthymia secondary to pes planus has 
resulted in definite industrial impairment since January 22, 
1992, and in considerable industrial impairment and 
occupational and social impairment with reduced productivity 
due to mood disturbances and difficulty in establishing and 
maintaining effective work relationships as of August 16, 
1996.  But dysthymia due to service-connected pes planus is 
not the primary reason for industrial impairment since August 
5, 2002.  

4.  The veteran's service-connected disabilities have 
rendered her unable to obtain or maintain gainful employment 
since August 16, 1996.


CONCLUSIONS OF LAW
1.  The criteria for a 30 percent rating for bilateral pes 
planus have been met as of February 4, 1988; the criteria for 
a higher rating have not been met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5276 (2002).

2.  The criteria for a 30 percent rating for dysthymia 
secondary to pes planus have been met as of January 22, 1992; 
the criteria for a 50 percent rating have been met effective 
from August 16, 1996, to August 4, 2002; the criteria for 
higher ratings have not been met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.132, Diagnostic Code 
9405 (1996); 38 C.F.R. § 4.130, Diagnostic Codes 9433, 9434 
(2002).

3.  The criteria for a TDIU rating have been met as of August 
16, 1996.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background  

The veteran served on active duty from August 10 to October 
1, 1964.  Service medical records indicate that she first 
manifested marked pes planus during service.

She has a history of many hospitalizations for schizophrenia, 
starting in 1974 for catatonic type schizophrenia and again 
in July 1976.  She was privately hospitalized in 1982.  She 
was again privately hospitalized in September 1983 after 
becoming more and more withdrawn with some insomnia and 
mental confusion; the diagnosis was chronic schizophrenia, 
paranoid type with acute exacerbation.  

She was treated for schizophrenic illness starting in the 
mid-1980s at the Lee Mental Health Center.  A private doctor 
with the Lee Mental Health Center wrote in April 1986 that 
the veteran was being treated psychiatrically and was unable 
to return to work for 4 to 6 months.  After the death of her 
mother and her stepfather, she was briefly admitted to a 
crisis stabilization unit at the private facility in April 
1986.  It was noted that despite her difficulties, she had 
continued teaching for more than 10 years.  In May 1986, she 
reported some degree of depression but no psychotic symptoms; 
she had a paranoid type of schizophrenia currently in 
chemical remission with a superimposed reactive type of 
depression.  The doctor wrote to the veteran's employer in 
July 1986 that she was quite depressed as a result of the 
loss of her mother and stepfather, with resulting estate and 
tax complications, and that she felt quite overwhelmed.  She 
was being followed monthly for the depressive condition 
resulting from these losses and job stresses.  

According to an August 1986 psychiatric review for the Social 
Security Administration (SSA), she had paranoid schizophrenia 
in chemical remission and reactive depression.  Daily living 
activities were slightly restricted, difficulties in 
maintaining social functioning were moderate, and she often 
had deficiencies in concentration, persistence or pace.  
Reportedly, she could complete a normal workday and week 
without interruptions from psychologically based symptoms and 
perform at a consistent pace without an unreasonable number 
and length of rest periods.  Her impairment, while severe, 
was not expected to last 12 months.  

A private treating podiatrist wrote in February 1988 that the 
veteran had severe pain in her feet secondary to pes planus.  
X-rays showed no evidence of a congenital deformity, but she 
had a calcaneal inclination angle that was quite a bit less 
than normal, at 20-30 degrees (the right at 15 degrees and 
the left at 11 degrees).  This indicated collapsing pes valgo 
planus foot type and on stance, severe pronation and 
flattening of her arches.  Medical service would be difficult 
for her and would aggravate a foot type with pes planus 
tendency.  The podiatrist hoped to prevent deformity and 
symptoms with corrective devices and medication.  

A private treating psychiatrist wrote in October 1988 that 
the veteran could not stand for more than 2 hours and could 
not cope with the demands of work.  She had a single episode 
of major depression.  

The veteran testified before the RO in November 1988 about 
her pes planus.

A private psychiatrist wrote in February 1990 that she had 
moderate limitations in stress situations and interpersonal 
relations; she was totally disabled from her job.  The cause 
was depression.  

March 1990 VA X-rays showed her feet and right ankle to be 
normal, but there was soft tissue swelling around the left 
ankle.

A private podiatrist wrote in March 1990 that the veteran had 
severe pain in her feet secondary to a pes valgoid planus 
deformity, with pain in the plantar aspects of both feet and 
some contributing plantar fasciitis.  X-rays showed no 
congenital deformity, but her calcaneal inclination angle was 
quite a bit less than normal, at 20-30 degrees (the right at 
15 degrees and the left at 11 degrees).  The podiatrist hoped 
to prevent deformity and symptoms with corrective devices and 
medication.  

On March 1990 VA examination, she had 3rd degree pes planus 
with varus deformity of the ankles, worse on the right. The 
ankles and feet were tender and painful.  She wore special 
shoes and shoe inserts, and she took medication for leg 
cramps.  This condition was causing her to be depressed and 
preventing her from being employed in teaching because of 
inability to stand for any period of time.  

An April 1990 VA consultation report noted progressively 
worsening flat feet and Morton's neuromata.  In November 
1990, she had a newer type of pain, with cramping in the feet 
and calves on walking; the impression was pes planus, but 
systemic disease was doubted.    

The veteran testified at the RO in February 1991 that she was 
taking medication for foot problems with radiation to the 
legs and hips; she also described daily spasms.  She was also 
depressed and taking medication.  

Her private treating psychiatrist wrote in October 1991 that 
functional capacity was moderately limited; she could do 
clerical and administrative (sedentary) activity.  

On private evaluation in November 1991, her problems had been 
related to the deaths of family members; also, flat feet, 
vision problems, and the stress of teaching were noted.  She 
had some close friends, but only one lived nearby.  She 
denied hallucinations, but described florid paranoid ideation 
and delusions.  Memory and abstract thinking were intact, and 
general fund of information was good.  She had chronic 
schizophrenia, paranoid type in chemical remission and 
dysthymic disorder.  

On January 1992 mental status examination by a board of two 
VA psychiatrists, she walked like someone with pes planus.  
She did not appear overtly depressed although she stated she 
was depressed due to her situation.  She was not able to work 
anymore because of her feet.  She probably had a depressive 
mood.  Speech and thought were intact.  She had no 
misperceptions, obsessions, or compulsions.  She was oriented 
to time, place and person and had no memory disturbance.  The 
diagnosis was dysthymia secondary to foot problems, with 
resulting inability to work as a teacher or in any type of 
gainful employment.  Her Global Assessment of Functioning 
(GAF) scale score was probably 55.  Dysthymia was present on 
examination and related to her overall status due to 
incapacity from pes planus.

On VA examination in January 1992, her pes planus was 
moderate; some arch integrity was maintained during 
weightbearing.  There also was possibly etiologic Morton's 
neuroma.  She had marked pronation of the left foot and a 
wide gait with abducted stance on weightbearing and 
ambulation, possibly due to obesity.  There were no callous 
formations, but she had slight hallux valgus deformity 
bilaterally.  The examiner felt that the symptomatic pes 
planus was aggravated by moderate to severe obesity; the 
underlying pes planus was moderate.

In April 1992, the RO awarded service connection for 
dysthymia secondary to pes planus (also major depression) 
with a 10 percent rating since May 26, 1989.  

Private psychiatric records from 1992 describe psychotic 
symptoms and depression due to a death.  

A June 1992 letter from her prior employer indicates that the 
veteran last worked in 1990 but had been on medical leave 
from 1988 through 1990.  

A July 1992 VA X-ray found bone structures of both feet to be 
normal.

In August 1992, a private rehabilitation consultant noted the 
veteran's volunteer work, but stated that this could not be 
construed as a real job; it was closer to sheltered 
employment since she did not have the stress of a regular 
job.  The consultant stated that while the veteran might 
physically be able to do sedentary work, she would not be 
able to meet the basic mental demands due to chronic mental 
problems.  The consultant concluded that the veteran could 
not return to her previous jobs due to psychological and 
physical disabilities and could not psychologically or 
physically handle any other jobs with transferable skills.   

On September 1992 VA treatment, she had severe bilateral pes 
planus; special molded orthotics were recommended.

According to a March 1993 final order from the Florida State 
Retirement Commission, the veteran had a variety of 
impairments, including flat feet, shoulder bursitis, and poor 
vision.  However, her psychiatric status was disabling; 
specifically, the Commission referred to treatment and 
hospitalization for schizophrenia and granted the veteran 
regular disability retirement benefits.  

In March 1993, a private treating doctor noted that the 
veteran had had a single episode of major depression; she was 
anxious, had a restricted affect, and could not cope with job 
demands.  Her limitations were moderate.  

In a March 1993 decision the RO denied, in part, a claim for 
service connection for schizophrenia.  The RO also noted that 
while service connection was in effect for dysthymia, it was 
not in effect for major depression because that is a 
psychosis.  

On April 1993 VA examination, she had pain in the feet, legs, 
knees, back, and both legs.  She had been turned down for 17 
jobs due to physical and mental disabilities.  Objectively, 
she had pain on standing and squatting.  She had varus 
deformity of the ankles that was worse on the right.  
Function was normal.  She also had neuromata of the dorsum of 
both feet and it was reported that she walked like a duck.  
There were no secondary skin or vascular changes.  The 
diagnosis was moderately severe pes planus.  She also had 
depression and anxiety neurosis secondary to pes planus.  The 
examiner remarked that she had applied for 17 jobs since 1988 
but had been rejected from all of them; he indicated that the 
veteran might have to be considered unemployable.  

On VA mental disorders examination in April 1993, it was 
noted that the veteran was appropriately identified as 
permanently and totally vocationally handicapped; physical 
restrictions and limitations due to pain as well as visual 
problems and diabetic complications were noted.  Objectively, 
she was dressed and groomed appropriately.  She had some mild 
problems in gait.  Sentences were logical, coherent, and free 
from wordfinding problems, hallucinations, delusions, or 
bizarre ideation.  Reality testing was intact.  She was quite 
tense, easily agitated, and certainly disturbed by worsening 
physical limitations.  Her problem seemed to have started 
with her foot disorder that had developed prominently in the 
early weeks of her enlistment; she suffered a marked 
depression because of her discharge from service, and her 
condition had since worsened.  She had suffered one physical 
restriction after another accompanied by moderate to severe 
depressive reactions.  The most pronounced features were 
excitability, agitation, accelerated speech, and strong 
concern about having her needs, views, and thoughts properly 
understood.  The diagnoses were dysthymic disorder and major 
depression, single episode.  

A November 1993 certificate from a treating doctor noted 
recurrent major depression as well as the veteran's inability 
to stand for more than 2 hours.  VA treatment records from 
November 1993 also reflect severe pes planus, with pain in 
the intermetatarsal area and left heel and with bilateral 
cramping in the legs.  

In February 1994, a VA counseling psychologist wrote that the 
RO was denying a claim for benefits for vocational 
rehabilitation on the ground that the veteran's service-
connected disabling condition did not allow her to work a 
full day and it could not be reasonably expected that she was 
employable at the time.

On May 1994 VA examination, she complained of pain in the 
feet, calves, and hips; she also complained of Morton's 
neuroma, extreme nervousness and tenseness, depression, 
fatigue, and other problems.  Objectively, there was a 
neuroma between the 2nd and 3rd toes of both feet; she had 
bilateral pes planus with slight varus deformity of both 
ankles.  Gait was painful, and there was no function.  The 
examiner commented that the condition had been getting worse.  
Due to pain in the feet, calves, and hips, she was very much 
depressed.

On May 1994 VA mental disorders examination, she reported not 
having done volunteer work since 1993 due to increasing 
debilitation.  Her history of Epstein-Bar virus with numerous 
neurological problems and infections was noted as well as a 
low-grade fever due to chronic fatigue syndrome.  Persistent 
foot pain probably related to Morton's neuroma was also 
noted.  She spent her time helping the elderly in her 
community; she managed most activities of daily living 
adequately and independently, but she needed help with more 
strenuous tasks.  When overwhelmed, she would withdraw 
profoundly, stop eating, and isolate herself.  When not 
feeling well, she avoided social activity and lost interest 
in formerly pleasant pastimes.  Primarily, she complained of 
chronic physical malaise, a generally dysphoric mood, but a 
determined optimism and persistent hope.  Objectively, she 
was appropriately groomed and dressed; she had an unusual 
duck-like walk, seeming to move from side to side as well as 
straight forward.  Hygiene was appropriate.  She made good 
eye contact, and there were no unusual physical mannerisms, 
tics, or adventitious movements.  Manner was pleasant and 
polite but very talkative and repetitive.  Her mood was 
controlled and seemingly optimistic.  Affect was constricted 
but concordant with mood and demeanor.  In general, she 
suggested the image of an intellectually bright woman who was 
troubled but good-spirited.  Despite reports of physical 
problems, there were no signs of emotional pain in her voice; 
rather, she seemed mildly detached, interested, and 
concerned.  Speech was fluent, rapid, and repetitive with no 
unusual qualities.  Thought processes were logical and 
coherent, but she was repetitive and quite tangential.  There 
were no signs of bizarre ideation although her extensive 
physical preoccupation suggested considerable over 
elaboration and fixation with might be considered a 
delusional phenomenon.  Perceptual functioning was intact.  
Orientation was appropriate in al three spheres.  Attention 
and concentration were satisfactory.  She had mild signs of a 
longstanding, underlying thought disorder.  Primarily she 
seemed to dealing with a history of several tragic losses and 
injuries in her life.  Since last seen, her condition seemed 
slightly worse in terms of verboseness and emotional 
stiffness, and she was having apparently having more serious 
physical problems.  A diagnosis of chronic depression 
(dysthymic disorder) was appropriate although there was some 
possible underlying psychotic process.  

The veteran clarified in July 1994 correspondence that she 
was arguing that her Epstein-Barr virus was intensifying her 
service-connected conditions and should be considered in the 
overall rating; she was not claiming that Epstein-Barr virus 
was the result of her service-connected disabilities.   

On VA examination in May 1995, she stated that she was OK 
when she did not have to stand.  Pain was in the plantar heel 
left greater than right, the medial arch bilaterally, and the 
2nd web space bilaterally.  She described hyperesthesia 
burning in both feet in the evening.  Pain radiated to the 
right knee and back, reportedly due to a November 1963 
automobile accident.  Pulses were good.  There was pain in 
the heels, but not when the malleoli were palpated or when 
standing on her toes.  There was obvious planus deformity 
with pronation, more severe on the right foot.  There was 
pain on palpation, more tarsally than in the interosseous 
space.  The plan was to rule out tarsal tunnel syndrome 
versus radiculopathy versus Morton's neuroma.  The assessment 
was severe symptoms of planus deformity but non-symptomatic 
ankle varus.  Planus appeared to be at maximum benefit  

On VA mental disorders examination in August 1996, she 
reported a worsening physical condition with increased pain, 
physical restrictions, and fatigue; reportedly, Epstein-Bar 
virus was significantly contributing to her condition.  She 
also had fibromyalgia.  Because her associates disapproved of 
her complaints, she had isolated herself and felt bitter, 
hurt, and resentful of their accusations that she was lazy 
and a hypochondriac.  She derived irritation and 
embarrassment from remarks about her gait due to her flat 
feet and orthopedic shoes.  She felt that her situation was 
hopeless, was overwhelmed by negative forces, and experienced 
despair.  On the positive side, she tried to keep busy, doing 
limited volunteer work for elderly women, and she attended 
monthly meetings of a fibromyalgia support group.  But 
generally she felt dissatisfaction with the quality of her 
life and her limited and painful contacts with her peers.  
She was being treated with an anti-depressant.  Objectively, 
her gait was characteristic of flat feet; she had large, 
white orthopedic shoes that increased the visual impact.  
There were no unusual physical characteristics or 
adventitious movements.  Eye contact was fleeting.  Language 
was coherent, but wordy and tangential with a quality of 
distressed irritability.  Mood was serious, tense, and very 
unhappy.  Affect was constricted, and her sadness, 
loneliness, despair, rejection, and inadequacy tended to 
quickly gain expression through rationalization so that she 
came across as more paranoid and at least mildly delusional.  
The examiner commented that it was not unusual for patients 
having an underlying psychosis particularly with strong 
paranoid characteristics.  There was evidence of mood-
coherent, delusional beliefs that seemed more pronounced than 
on the prior examination in 1994; reinstitution of anti-
psychotic medications warranted consideration.  The veteran 
had significant, debilitating symptoms of depression that 
were highly ideationalized and subject to psychotic, 
especially paranoid, processes that seemed pronounced.  
Increased restrictions on her employability and social 
participation had fostered unhappiness, despair, and 
especially strong feelings of inadequacy.  The latter had 
been especially troublesome and there had been an increase in 
social isolation, suspicion, distrust, and delusion 
preoccupations to ward off the direct experience of powerful 
negative affect.  The veteran believed and had good 
justification to frame her emotional debilitation and 
negative beliefs as a reaction to her service-connected flat 
feet.  She did appear odd, was vocationally disabled, and 
exquisitely sensitive in her perception of the world's 
reaction to her failure to make a positive contribution in 
the form of worklike behavior.  The diagnoses were 
schizophrenia, paranoid type with permanent negative symptoms 
and mood disorder due to pes planus with depressive features.  
Her GAF scale score was 35.  

According to a September 1997 certificate from a private 
doctor, the veteran was depressed and anxious with restricted 
affect.  She had been receiving treatment every 2 to 3 
months, and she was being treated by 2 other doctors.  She 
was able to engage in only limited stress situations and 
engage in only limited interpersonal relations (moderate 
limitations).  She was deemed unable to work.  Her condition 
had a very chronic course and was now complicated by physical 
symptoms.  She was not suitable for trial employment, work 
hardening, or job retraining.  

On VA examination in September 1997, the veteran described 
constant foot pain; despite shoe orthotics, she had constant 
pain in her feet radiating to the calves, thighs, and low 
back.  She had not worked for a number of years.  
Objectively, she was in no acute distress.  Posture was 
unremarkable, although she had difficulty squatting and could 
not completely rise on her toes or heels because of foot 
pain.  She had bilateral pes planus and hallux valgus, and 
her ankles were in a varus deformity, the left ankle being 
more severe.  Her left ankle had 35 degrees of plantar 
flexion and 5 degrees of dorsiflexion.  The right foot had 40 
degrees of plantar flexion and 5 degrees of dorsiflexion.  
Supination and pronation were 10 degrees bilaterally.  
Bilateral hallux valgus was minimal, but the pes planus was 
moderate.  Her feet were outwardly turned; she had a waddling 
gait and flat-footed stance.  There were no secondary skin or 
vascular changes.  Diagnoses included bilateral Morton's 
neuroma between the 2nd and 3rd toes bilaterally.  

On VA mental disorders examination in December 1997, she was 
living with a friend; relationships at home were satisfactory 
and she had a variety of social contacts.  She did light 
housekeeping as well as possible but had physical 
limitations; she also had been making efforts to do volunteer 
work in her community.  Subjectively, she had worsening 
physical complaints, especially with her feet; other problems 
included loneliness, feeling inaccessible, and increased 
sadness due to the deaths of friends.  Objectively, grooming 
and hygiene were appropriate.  Gait was marked by duck-like 
movements, and she wore orthopedic shoes.  There were no 
unusual physical movements.  Speech was fluent and verbose.  
Mood was described as sad and depressed; affect was flat.  
Thought processes were marked by circumlocution and numerous 
justifications for her chronic unhappy state.  There were no 
signs of delusions or bizarre ideations; no problems were 
noted with perceptual functioning.  Cognitive functioning was 
clinically within normal limits.  She presented as clinically 
depressed, dull, and overly talkative.  She had moderately 
severe symptoms of longstanding, chronic depression.  There 
were no positive signs of a schizophrenic disorder; her 
psychopathology was that of a chronic mood disorder strongly 
related to service-connected foot problems.  The diagnosis 
was mood disorder with depressive features; the GAF scale 
score was 45.  The stress of any kind of job was likely to 
foster more severe symptoms and that there was a strong 
psychological relationship between her pes planus, her 
obsessive features, and her unemployability.  

On VA examination in June 1999, she reported taking muscle 
relaxers and other medications; she reported flare-ups 
especially in the feet that showed up for no apparent reason, 
with redness of the skin of both feet, increase of the local 
temperature, and fever for a few days.  The examiner noted 
additional conditions of neck pain, lower back pain, 
palindromic rheumatism, difficulty in walking, and right 
shoulder tendonitis.  On examination, she walked slowly and 
with a slight limp; both feet were in external rotation.  She 
had difficulty standing on her heels and tiptoes mainly due 
to pain.  Straight leg raising was positive on the right at 
40 degrees and on the left at 60 degrees.  Deep tendon 
reflexes, sensation, and muscle power were normal.  Except 
for the valgus deformity of the heel at about 15 degrees 
because of the flat feet, the ankle joint had full range of 
motion.  There was flattening of the plantar arch and 
bilateral hallux valgus deformity of about 15 degrees.  She 
had tenderness with pressure between the distal metatarsal 
heads of the 2nd and 3rd metatarsals.  Sensation and range of 
motion of the toes of both feet were normal.  The alignment 
of the Achilles tendon with nonweightbearing was straight and 
normal. Valgus deformity of the heels was about 20 degrees 
and could be corrected manually.  She also had bilateral 
hallux valgus that could not be corrected manually.  
Dorsiflexion was limited to 20 degrees.  X-rays showed 
flattening of the arch of both feet and mild hallux valgus 
deformity.  The examiner noted that the veteran could do 
sedentary work (a desk job).  Pertinent diagnoses were 
bilateral flat feet, bilateral hallux valgus, and bilateral 
Morton's neuroma.  

On VA rheumatology clinic follow-up in April 1999, the 
veteran reported generalized aches and pains.  She had been 
given medication for paresthesias in the feet, without 
relief, and had episodes of pain and redness in the heel 
pads.  There were no other findings to suggest systemic 
rheumatic disease, and it was felt that her symptoms were 
most compatible with palindromic rheumatism.  She complained 
of bilateral foot pain in September 1999; many types of foot 
supports had been tried without success, and she was now 
awaiting evaluation.  

The file includes notes from private physicians who saw the 
veteran several times between September 1998 and October 
2001.  

On VA treatment in May 2000, it was noted that the veteran 
was being treated for depression at a hospital's mental 
health clinic.  Pedal pulses were normal and symmetrical and 
her feet were normal in appearance except for small discrete 
spots of fluid collection on the ankles.  She had a history 
compatible with palindromic rheumatism, and her problems were 
chronic, including attacks of redness in the pads of her 
heels once per month.  The assessments were an unspecified 
rheumatologic condition and fibromyalgia (involving the neck, 
right shoulder, lower back, and anterior lower chest), 
depression, and an unspecified rash of the ankles.  On VA 
treatment for longstanding chronic foot pain in September 
2000, she had pain in the foot and in the joint and pes 
planovalgus.  She was issued stock inner soles.  On VA 
treatment in April 2001 for neck, shoulder, arm, and back 
pains, it was noted that she was under a lot of stress lately 
due to a friend who was living with her and who had advanced 
lung cancer; she was sleeping only a couple of hours per 
night and her flare-ups had started with this situation.  She 
was reportedly not being treated or seen for depression at 
that time.  In May 2001, the veteran complained of various 
aches and pains in her feet; it was noted that various arch 
supports and inner soles had been tried and now she was being 
given orthopedic shoes.  On follow-up VA treatment in May 
2001, she had fibromyalgia and degenerative joint disease; 
her main problem was that of cervical pain.

On treatment in August 2001, it was noted that hr depression 
waxed and waned, with a flare a few weeks ago.  Pertinent 
diagnoses included fibromyalgia, depression, and osteopenia.  

She was treated in June 2002 for foot pain secondary to 
systemic condition.  She also had diagnoses of fibromyalgia 
and osteopenia.  She was stressed by taking care of a friend 
with cancer.  

On VA examination in August 2002, the veteran reported that 
walking was difficult due to foot problems.  She used 
Tylenol, which helped relieve her foot pain.  She reported 
having been prescribed other medication and muscle relaxant, 
but those medications had been for fibromyalgia.  She stated 
that she had retired from her work as a schoolteacher in 1993 
due to inability to stand and walk.  She had not looked for 
any other type of job that did not require long walking and 
standing.  Examination revealed the veteran walking without 
assistance or devices but with a wide base.  She had 
orthotics in both of her shoes.  She had bilateral severe 
flat foot on standing and moderate flat foot on sitting, 
without weight bearing.  She also had a mild varus deformity 
of the ankles that was not present constantly and that 
appeared to correct with change of positioning.  She had mild 
hallux valgus deformity bilaterally.  There was mild 
tenderness on deep palpation of the bottom of the foot in the 
location of the middle toe metatarsal bilaterally.  She also 
described skin lesions that she developed on her heels every 
once in a while; they were not present during the 
examination.  She could stand on the tips of her toes, but 
this was uncomfortable and she leaned on the table while 
doing so.  The assessment was bilateral pes planus with 
bilateral varus deformity of the ankles; also, it was as 
likely as not that she had Morton's neuroma in the area of 
the 3rd metatarsal bone of both feet.  The examiner commented 
that in terms of employability, she was not likely to be able 
to do a job that required long walking and long standing; but 
she was likely to be able to do work that did not require 
long walking and long standing as far as the service-
connected disability was concerned.  

On VA mental disorders examination in August 2002, she was 
involved with church; she was pretty busy, but was stressed 
by having to watch a loved one deteriorate.  Main complaints 
involved eyesight and pains from osteoporosis, fibromyalgia, 
and bursitis.  Her worst problem was on her feet, with sores, 
redness, and burning on her heel and arch; outbreaks occurred 
4 to 5 times per year and lasted 4 to 6 days.  On mental 
status, she related to the examiner easily; she was quite 
verbose and circumstantial at first and but somewhat more 
succinct later.  No abnormalities of speech or thought were 
noted.  She described her mood as depressed although she did 
not appear to be in any obvious distress.  She appeared 
cognitively intact.  She denied visual and auditory 
hallucinations; she denied suicidal and homicidal ideation or 
intent and violent behavior.  Insight was adequate; social 
judgment was good.  The veteran rated her depression 8 on a 
10-point scale due to her friend's deteriorating medical 
condition; she felt as if she were riding a roller coaster 
and felt anxious to return to see what was happening.  She 
was very frightened that her friend may be deteriorating; she 
had restless sleep, mainly due to a lot of pain.  Her 
appetite was normal, and her weight had remained stable.  
Interpersonally, she reported getting along very well and 
having lots of friends.  Because she could not work, she 
enjoyed doing volunteer work.  In regard to anger, she stated 
that it was very important to her to maintain peace at all 
times.  She reported crying when she was by herself.  
Diagnoses were dysthymic disorder; her GAF scale score was 
55, reflecting moderate symptoms of depression affecting her 
psychological well being.  However, she functioned quite well 
socially, with many good friends and enjoyable and rewarding 
volunteer work.  Her depression at this point was mainly due 
to her friend's condition.  Medical conditions were secondary 
causes of depression, and only a part of that was due to the 
foot condition consisting of occasional outbreaks of sores 
and burning on her feet.  The examiner felt that the 
dysthymic condition did not impact on the ability to obtain 
and maintain gainful employment; the impact on employment was 
due to her physical problems and perhaps the dysthymia was a 
result of her inability to work, but she had been involved in 
volunteer work that was a rewarding replacement for 
employment.  



II.  Analysis

Through discussions in correspondence, the RO rating 
decisions, the statements of the case, the supplemental 
statements of the case, and the Board decisions and remands, 
the VA has informed the veteran of the evidence necessary to 
substantiate her claims for higher evaluations for her 
service-connected pes planus and dysthymia and for a TDIU 
rating.  She has been informed of her and the VA's respective 
responsibilities for providing evidence.  Pertinent records 
and examinations have been obtained.  The records from the 
SSA have been obtained, and the veteran's VA vocational 
rehabilitation folder was obtained.  The notice and duty to 
assist provisions of the law are satisfied.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The pes planus and dysthymia claims are initial rating cases, 
on the granting of service connection; thus different 
percentage ratings for the disabilities may be assigned for 
different periods of time, since the effective dates of 
service connection, based on the facts found (so-called 
"staged ratings").  Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
If there is a question as to which of two evaluations shall 
be applied, the higher evaluation is assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

A.  Bilateral pes planus

A 10 percent rating has been in effect for bilateral pes 
planus since November 19, 1986, and a 30 percent rating has 
been in effect since April 25, 1990.

A 10 percent rating requires moderate pes planus, with the 
weightbearing line over or medial to the great toe, inward 
bowing of the tendo achillis, pain on manipulation and use of 
the feet.  A 30 percent rating requires severe bilateral 
flatfoot, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.  A 50 percent rating requires pronounced 
bilateral flatfoot, with marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. § 
4.71a, Code 5276.

The veteran has been treated over the years for moderate to 
severe bilateral pes planus.  As early as February 1988, 
based on a private podiatrist's letter, she had severe pain 
in her feet and severe pronation.  There also is objective 
evidence of pain on palpation, and she has reported daily 
spasms and constant pain.  She has had severe pronation and 
flattening of the arches.  She also has a gait disorder due 
to flat feet; on VA examination in 1999, her feet were in 
external rotation and she walked with a wide base in 2002.  
On VA examination in 2002, pes planus was described as 
moderate to severe.  Thus, the evidence shows that the 
veteran's bilateral pes planus has been of the severe type 
since February 1988, and to that extent, she is entitled to a 
30 percent rating since the date of the podiatrist's letter.

However, there is no evidence of pronounced bilateral flat 
feet with marked pronation, marked inward displacement, and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  The evidence 
certainly shows that her condition is worsened on prolonged 
standing or weightbearing, but these symptoms do not give 
rise to a finding of a pronounced, as opposed to a severe 
condition, based on the relevant criteria.  

The veteran's bilateral pes planus has been no more than 10 
percent disabling from November 19, 1986, until February 3, 
1988; the condition has been 30 percent disabling as of 
February 4, 1988.  However, the condition has been no more 
than 30 percent disabling during any period of time since the 
effective date of service connection.  See Fenderson, supra.  
The appeal is granted only to this extent.




B.  Dysthymia

A 10 percent rating has been assigned for dysthymia secondary 
to pes planus since May 26, 1989; a 30 percent rating has 
been assigned for dysthymia secondary to pes planus since May 
13, 1994.  The veteran is seeking a higher rating.  

The Board notes that both dysthymic disorder and major 
depression are both categorized as mood disorders under VA's 
rating schedule.  Although prior RO decisions have 
dissociated major depression from the service-connected 
dysthymia on the ground that depression is a psychotic 
disorder, the Board concludes that the conditions are 
related.  In evaluating the severity of the service-connected 
psychiatric disability, the Board will consider both the 
symptoms referable to major depression and to dysthymia.  

During the course of the veteran's appeal, the regulations 
pertaining to the rating of mental disorders were changed, 
effective November 7, 1996.  Either the old or new rating 
criteria may be applied, whichever are more favorable to the 
veteran, although the new criteria may only be applied to the 
period of time since their effective date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 3-2000.  The RO 
has considered and discussed both applicable versions.  

Under the old criteria, a 10 percent rating is warranted for 
dysthymic disorder depressed mood, or major depression 
without melancholia that is evidenced by less than the 
criteria for a 30 percent rating with emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  A 30 percent rating requires definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and when the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
rating requires that the ability to establish or maintain 
effective or favorable relationships with others is 
considerably impaired, and that the psychoneurotic symptoms 
so reduce the levels of flexibility, efficiency, and 
reliability, as to produce considerable industrial 
impairment.  A 70 percent rating requires that the ability to 
establish or maintain effective or favorable relationships 
with others is severely impaired, and that the psychoneurotic 
symptoms are of such severity and persistence as to cause 
severe impairment in the ability to obtain or retain 
employment.  38 C.F.R. § 4.132, Code 9405 (1996).

Under the new criteria, dysthymic disorder and major 
depressive disorder are rated 10 percent when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress or when the symptoms are controlled by continuous 
medication.  A 30 percent rating requires occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating requires 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once per week; difficulty in 
understanding complex commands; impairment of short and long- 
term memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent rating requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, Code 
9433 (2002).

An examiner's classification of the level of psychiatric 
impairment, by words or by a GAF score, is considered but is 
not determinative of the VA disability rating assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  38 C.F.R. § 
4.126; VAOPGCPREC 10-95.

The veteran's psychiatric problems initially involved various 
admissions for schizophrenia, and major depression due to 
deaths of family members.  The service-connected dysthymic 
disorder, however, is related to her service-connected pes 
planus disability.  Therefore, the evaluation of the 
veteran's service-connected dysthymic disorder must carefully 
consider only that disability which is attributable to the 
pes planus disability, and not to other causes.

Starting in October 1988, the veteran experienced a single 
episode of major depression in connection with the inability 
to stand for more than 2 hours and the inability to cope with 
the demands of work.  A 1990 VA examination first noted that 
her pes planus was causing her to be depressed and preventing 
her from teaching due to the inability to stand for any 
period of time.  However, thereafter, in 1991, her 
psychiatric problems were also attributable to the stress of 
teaching and family deaths.  A board of two VA psychiatrists 
found in January 1992 that the veteran's dysthymia was due to 
her foot problems, and her GAF scale score was 55.  An April 
1993 VA examination also noted marked depression since 
developing pes planus in the early weeks of enlistment, with 
worsening symptoms since.  This evidence indicates that the 
veteran had definite industrial impairment since January 22, 
1992, the date of the examination by the board of two VA 
psychiatrists; this entitles the veteran to a 30 percent 
rating for service-connected dysthymia secondary to pes 
planus.

The evidence also shows that an August 1996 VA mental 
disorders examination found that the veteran had good 
justification to frame her emotional debilitation and 
negative beliefs as a reaction her service-connected flat 
feet; the GAF scale score at that time was 35.  However, she 
was engaging in volunteer work and maintaining social 
contacts.  Nevertheless, on subsequent VA examination in 
December 1997, her GAF scale score was 45, and there was a 
strong psychological relationship between her pes planus, her 
obsessive features, and her unemployability.  Thus, the Board 
concludes that as of August 16, 1996, the date of the VA 
examination, there was evidence of considerable industrial 
impairment and of occupational and social impairment with 
reduced productivity due to mood disturbances and difficulty 
in establishing and maintaining effective work relationships.  
Accordingly, a 50 percent rating is granted for the period 
commencing on August 16, 1996.  

Private medical treatment records show that the veteran was 
periodically seen for depression from September 1998 through 
October 2001.  Treatment notes show that her mood was 
depressed in September 1998; she was doing reasonably well on 
her medications in April 1999; she met the criteria for major 
depression in August 2001.  In October 2001, her mood was 
described as level and her insight was good.  She had a 
generally positive outlook with no suicidal or psychotic 
symptoms.  She was deemed competent.  These examiners made no 
specific references to her foot disorder.  

However, on recent VA examination in August 2002, the 
examiner specifically found that the veteran's dysthymic 
condition, while described as moderate with a GAF scale score 
of 55, did not affect her employability; rather, her 
depression was due to the death of a friend and the impact on 
employment was due to physical problems, only a part of which 
was related to her service-connected feet.  Thus, as of 
August 5, 2002, the evidence shows that the impairment due to 
dysthymia attributable to service-connected foot problems had 
lessened (although dysthymia overall continued at a moderate 
degree).  Accordingly, as of August 5, 2002, a 30 percent 
rating is warranted for dysthymia secondary to pes planus.  

In sum, the veteran's dysthymia secondary to pes planus has 
been no more than 10 percent disabling from May 26, 1989 
until January 21, 1992; the condition has been 30 percent 
disabling as of January 22, 1992 and 50 percent disabling as 
of August 16, 1996.  However, the condition has been no more 
than 30 percent disabling as of August 5, 2002.  See 
Fenderson, supra.  The appeal is granted only to this extent.



C.  TDIU rating

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  Where these percentage requirements are not 
met, entitlement to the benefits on an extraschedular basis 
may be considered when the veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background including employment and educational 
history.  38 C.F.R. §§ 3.321(b), 4.16(b).  The Board does not 
have the authority to assign an extraschedular TDIU rating in 
the first instance, although appropriate cases must be 
referred to the Director of the VA Compensation and Pension 
Service for such extraschedular consideration.  Bowling v. 
Principi, 15 Vet. App. 1 (2001).

Neither non-service-connected disabilities nor advancing age 
may be considered.  38 C.F.R. § 4.19.  Also, the record must 
reflect some factor which places the case in a different 
category than the cases of other veterans with equal ratings 
of disability.  The sole fact that a veteran is unemployed or 
has difficulty obtaining employment is not enough.  The 
ultimate question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).

Service connection has been established for bilateral pes 
planus and for dysthymia secondary to pes planus.  As 
discussed above, the Board has found that pes planus was 10 
percent disabling from November 19, 1986; and 30 percent as 
of February 4, 1988.  The Board has found that dysthymia was 
10 percent disabling from May 26, 1989; 30 percent as of 
January 22, 1992; 50 percent as of August 16, 1996; and 30 
percent as of August 5, 2002.

According the veteran a liberal application of the benefit of 
the doubt, the Board concludes that the veteran prevented 
from obtaining and maintaining gainful employment due to 
service-connected disabilities as of August 16, 1996.  
Vocational experts, psychiatrists, examiners and treating 
doctors all described the impact of the veteran's pes planus 
and resulting dysthymia on her employability; a vocational 
expert has also written that while the veteran performed 
volunteer work, this was not the same as a regular job.  The 
Board is mindful that the central inquiry is the ability to 
secure and maintain gainful employment.  Also, based on 
today's decision, the veteran meets the schedular criteria 
for a TDIU rating as of August 16, 1996 (based on the 30 
percent for pes planus and the 50 percent for dysthymia).  

The veteran's disability picture is complicated by the fact 
that she has additional physical problems that affect her 
employability.  Moreover, on the most recent VA examination 
(August 2002), it was not felt that dysthymia related to 
service-connected foot problems affected her employability.  
However, a reduction in a TDIU rating requires clear and 
convincing evidence of employability.  Although there is 
evidence that the most recent examination found her 
employability to be less affected by service-connected 
conditions than by non-service-connected 
conditions, affording the veteran a liberal application of 
the benefit of the doubt, the Board is of the opinion that 
there is not clear and convincing evidence of sustained 
employability.  Thus, the TDIU rating is granted as of August 
16, 1996.




ORDER

A 30 percent rating for bilateral pes planus is granted 
effective February 4, 1988; a higher rating is denied.

A 30 percent rating for dysthymia secondary to pes planus is 
granted effective January 22, 1992.  A 50 percent rating for 
dysthymia secondary to pes planus is granted from August 16, 
1996, to August 4, 2002.  Higher ratings are denied.

A TDIU rating is granted effective August 16, 1996.


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


